PRESIDING JUSTICE LORENZ, specially concurring: A fair reading of the record in this case once again demonstrates to me that far too many members of the bar continue to contribute, through their unrestrained contentious conduct, to the general perception held by the public that the profession is no longer an honorable one. The bar, however, does not alone suffer. No client’s interest is served when counsel, under the guise of representation of that interest, personalize litigation with the sole intent to frustrate and antagonize their adversary at every opportunity. The facts of the matter before us, unfortunately for the respective litigants, are illustrative as such behavior has here caused unnecessary delay and further expense in the disposition of the action.